MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                 FILED
regarded as precedent or cited before any                                   Sep 15 2020, 8:45 am

court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark F. James                                            Curtis T. Hill, Jr.
Anderson Agostino & Keller PC                            Attorney General of Indiana
South Bend, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Glenn D. McDonald,                                       September 15, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-530
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jenny Pitts Manier,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Julie Verheye,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         71D05-1906-CM-2206



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-530 | September 15, 2020                    Page 1 of 5
                                          Statement of the Case
[1]   Glenn McDonald appeals his conviction of conversion, a Class A
                           1
      misdemeanor. We affirm.


                                                     Issue
[2]   McDonald presents one issue for our review: whether the evidence was

      sufficient to sustain his conviction.


                                   Facts and Procedural History
[3]   In April 2019, McDonald was seen on surveillance cameras concealing

      merchandise in his jacket at a TJ Maxx store and then leaving the store without

      purchasing the merchandise. Matt Wynn, the store’s loss prevention officer,

      approached McDonald after he had exited the store. Although Wynn identified

      himself and asked McDonald to return to the store, McDonald continued to his

      car and drove away. Wynn was able to get the license plate number of the car

      and give it to the police so they could identify him.


[4]   Based upon this incident, McDonald was charged with conversion. At a bench

      trial, the court found him guilty and sentenced him to ninety days, all

      suspended, with 365 days of probation during which he was to perform 30

      hours of community service. McDonald now appeals his conviction.




      1
          Ind. Code § 35-43-4-3 (2014).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-530 | September 15, 2020   Page 2 of 5
                                   Discussion and Decision
[5]   When we review a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor judge the credibility of the witnesses. Sandleben v.

      State, 29 N.E.3d 126, 131 (Ind. Ct. App. 2015), trans. denied. Instead, we

      consider only the evidence most favorable to the judgment and any reasonable

      inferences drawn therefrom. Id. If there is substantial evidence of probative

      value from which a reasonable fact-finder could have found the defendant

      guilty beyond a reasonable doubt, the judgment will not be disturbed. Labarr v.

      State, 36 N.E.3d 501, 502 (Ind. Ct. App. 2015).


[6]   McDonald was charged under Indiana Code section 35-43-4-3(a), which

      provides that a person who knowingly or intentionally exerts unauthorized

      control over property of another person commits criminal conversion.

      McDonald asserts that his conviction cannot stand because “there is no

      evidence [he] exerted any control over the property of TJ Maxx” as “there was

      no proof that [he] carried any property belonging to TJ Maxx out of the store.”

      Appellant’s Br. p. 6.


[7]   Wynn testified at trial that he was in his office watching the store’s surveillance

      cameras when McDonald was shopping in the store. McDonald’s presence

      caught his attention because he recognized McDonald as having been involved

      in something in the store a few days prior. Wynn testified that he watched the

      cameras as McDonald went to the infants department and began removing

      clothes from the hangers. McDonald then went to a different department


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-530 | September 15, 2020   Page 3 of 5
      before returning to the infants area where he again removed clothes from the

      hangers. As Wynn continued watching him, McDonald concealed the clothing

      in his jacket and made no attempt to pay for the items. Wynn testified that he

      left his office and approached McDonald after he had exited the store. He

      identified himself and asked McDonald to return to the store, but McDonald

      just looked at him and then continued walking to his car. McDonald got in his

      car and left. Wynn also testified that he did not recall McDonald or his two

      companions having any bags when they left the store.


[8]   Additionally, the parties stipulated to the admission of Exhibit 1, which is a disc

      containing video from the store surveillance cameras. The video was shown at

      trial, and it depicts McDonald, a female, and two young males entering the

      store. The group first looks at rugs before McDonald, the female, and one of

      the males go to the infants department and begin looking at clothes hanging on

      the top row of a double hanging rack. McDonald removes some clothes from

      the hangers, looks around, and places the clothes somewhere below the top row

      of the hanging rack. The view of the camera below the top hanging rack was

      obstructed by a store display, but when McDonald brings his hands back into

      view, they are empty. The three then go to the men’s department and look at

      items there. They return to the infants department where McDonald removes

      another outfit from its hanger. He then takes the hanging clothes on either side

      of the now empty hanger and pulls them toward the empty hanger. After first

      quickly looking over his shoulder, he stuffs the clothes into his jacket. He and




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-530 | September 15, 2020   Page 4 of 5
       his companions then walk down the main aisle of the store, stopping briefly to

       look at something before exiting.


[9]    Indiana Code section 35-43-4-1(a) (1991) defines “exert control over property”

       as “to obtain, take, carry, drive, lead away, conceal, abandon, sell, convey,

       encumber, or possess property.” Subsection (b) states, in part, “a person’s

       control over property of another person is ‘unauthorized’ if it is exerted . . .

       without the other person’s consent . . . [or] in a manner or to an extent other

       than that to which the other person has consented.” The evidence most

       favorable to the judgment here shows that McDonald exerted unauthorized

       control over the property of TJ Maxx when he possessed and concealed the

       infant clothing inside his jacket in a manner not authorized by TJ Maxx and

       then exited the store, passing all points of checkout without attempting to pay

       for the items.


                                                Conclusion
[10]   The evidence is sufficient to support the trial court’s conclusion that McDonald

       knowingly or intentionally exerted unauthorized control over the property of TJ

       Maxx.


[11]   Affirmed.


       Bailey, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-530 | September 15, 2020   Page 5 of 5